internal_revenue_service number release date index number ----------------------------------- ------------------------------------ ---------------------------------------------- ------------------------------- re ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------ telephone number -------------------- refer reply to cc psi plr-142205-09 date march legend ----------------------- ------------------------------------------------------------ ------------------ --------------------- ------------------- --------------------- ---------------------- ------------------------ ----------------------- -------------------- ---------------------- -------- --------------------------------------------------- ------------------------------------------------------------------------------------------ decedent trust date date date date child child grandchild grandchild grandchild state citation court -------------------------------------------------------------------------------------------------------------- statute x ---------------------------------------------- ------- dear --------------------------------------- this responds to your letter dated date and subsequent correspondence requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of a proposed modification of trust the facts submitted and the representations made are as follows decedent died testate on date survived by his two children child and child on date decedent executed a will and amended it in a codicil on date sec_4 of article v of the will establishes trust plr-142205-09 sec_4 of article v provides that the trustees shall pay out or distribute one-half of the net_income of trust to child for his life and the remaining one-half to child for her life after the death of child his one-half net trust income_interest shall be paid out and distributed among his descendants per stirpes after the death of child her one- half net_income interest shall be paid out and distributed among her descendants per stirpes trust shall terminate years after the death of the last survivor of decedent’s descendants living on the date of decedent’s death at which time the trustees shall distribute the entire remaining trust property as then constituted to the beneficiaries at that time of the current income in the same proportion in which they are then entitled to receive such income child died on date survived by three children grandchild grandchild and grandchild according to the terms of trust child 1’s one-half interest of trust’s net_income has been paid in equal shares to grandchild grandchild and grandchild child 2’s one-half interest of trust’s net_income has continued to be paid to child the current trustees of trust are grandchild and child both of whom are current income beneficiaries of trust trust is governed by state law and the income required to be distributed to the income beneficiaries of trust is defined under the state principal and income act citation the trustees of trust propose to petition court to convert trust from an income-only trust to a total_return_trust ie unitrust in accordance with statute statute provides that following the conversion of a_trust to a total_return_trust income in the governing instrument means an annual amount equal to a percentage the distribution percentage of the fair_market_value of the trust’s assets averaged over a three-year period under statute the distribution percentage must be fixed and cannot be less than percent therefore the trustees will petition court to modify trust to provide that trust will distribute annual income equal to a fixed distribution percentage of x percent of trust assets averaged over the three preceding years it has been represented that no additions have been made to trust since decedent's death which was prior to date the trustees request the following rulings the proposed conversion of trust to a total_return_trust under state law will not cause trust to lose its generation-skipping exempt status as a_trust that was created and irrevocable on or before date the proposed conversion of trust to a total_return_trust under state law will not cause any beneficiary or any trustee who is also a beneficiary to have made a transfer direct or indirect of property for gift_tax purposes plr-142205-09 the proposed conversion of trust to a total_return_trust under state law will not be considered a sale exchange or other_disposition of property and will not cause trust or any of the beneficiaries to realize gain_or_loss ruling sec_1 and sec_2501 of the internal_revenue_code imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 plr-142205-09 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee's duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 of the income_tax regulations sec_26_2601-1 example considers a situation where a_trust that is otherwise exempt from the gst tax because it was irrevocable prior to date provides that trust income is payable to a for life and upon a's death the remainder is to pass to a's issue per stirpes state x the situs of the trust then amends its income and principal statute to define income as a unitrust_amount of percent of the fair_market_value of the trust assets valued annually the example concludes that the administration of the trust in accordance with the state statute defining income to be a percent unitrust_amount will not be considered to shift a beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter further under the facts of the example no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax plr-142205-09 purposes the trustees represent that trust was irrevocable on date and that there were no additions to trust after date the facts in this case are similar to those set forth in example of sec_26 b i e which concludes that the proposed conversion of a_trust to a total_return_trust under state law will not cause the trust to lose its gst exempt status and that no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes provided the proposed conversion meets the requirements of state statute and court issues an order approving the conversion we conclude that the conversion of the income_interest in trust to a unitrust_interest will not be considered to shift any beneficial_interest in trust and therefore will not cause trust to lose its generation-skipping exempt status as a_trust that was created and irrevocable on or before date we further conclude that the proposed conversion of trust to a total_return_trust under state law will not cause any beneficiary or any trustee who is also a beneficiary to have made a transfer direct or indirect of property for gift_tax purposes ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interest in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that plr-142205-09 is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite sec_1_643_b_-1 provides a comprehensive definition of income as that term applies to trusts_and_estates it provides in part that items such as dividends interest and rents are generally allocated to income and proceeds from the sale_or_exchange of trust assets are generally allocated to principal however an allocation of amounts between income and principal pursuant to applicable local law will be respected if local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust for the year including ordinary and tax- exempt_income capital_gains and appreciation for example a state statute providing that income is a unitrust_amount of no less than percent and no more than percent of the fair_market_value of the trust assets whether determined annually or averaged on a multiple year basis is a reasonable apportionment of the total return of the trust similarly a state statute that permits the trustee to make adjustments between income and principal to fulfill the trustee’s duty_of impartiality between the income and remainder beneficiaries is generally a reasonable apportionment of the total return of the trust sec_1_643_b_-1 further provides that a switch between methods of determining trust income authorized by state statute will not constitute a recognition event for purposes of sec_1001 a switch to a method not specifically authorized by state statute but valid under state law including a switch via judicial decision or a binding non-judicial settlement may constitute a recognition event to the trust or its beneficiaries for purposes of sec_1001 thus sec_1_643_b_-1 recognizes that the conversion of an income trust to a total_return_trust or unitrust where the unitrust_amount is no less than percent and no more than percent of the fair_market_value of the trust assets whether determined annually or averaged on a multiple year basis is a reasonable apportionment of the total return of the trust further such conversions authorized under a governing state statute are considered nonrecognition events for purposes of sec_1001 therefore in the instant case a change in the terms of trust from distributions of income only to distributions of an unitrust_amount of x percent of the fair_market_value of trust assets determined on a multiple year basis is consistent with applicable state law and therefore pursuant to sec_1_643_b_-1 does not constitute a recognition event for purposes of sec_1001 assuming court approves the proposed conversion of trust to a total_return_trust under the terms and conditions of the petition we conclude that the conversion will not be considered a sale exchange or other_disposition of property and will not cause trust or any beneficiaries to realize gain_or_loss under sec_1001 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling s in this letter pertaining to the federal estate and or generation- plr-142205-09 skipping transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner senior counsel branch office_of_chief_counsel passthroughs special industries enclosures
